972 F.2d 341
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph B. SHUMATE, Jr., Plaintiff-Appellant,v.G. S. AGEE, Defendant-Appellant.
No. 91-1810.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 22, 1992Decided:  July 30, 1992

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Glen M. Williams, Senior District Judge.  (CA-91-512-R, BK-7-84-00549-RKR)
Joseph B. Shumate, Jr., Appellant Pro Se.
G. S. Agee, Osterhoudt, Ferguson, Natt, Aheron & Agee, Roanoke, Virginia, Appellee.
W.D.Va.
Dismissed.
Before PHILLIPS and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Joseph B. Shumate, Jr., a Chapter 7 debtor, appeals from the district court's order affirming the bankruptcy court's order awarding interim attorney's fees in the amount of $22,896.60 for legal services performed for the trustee of Shumate's bankruptcy estate.  This Court has jurisdiction over appeals from final orders of the district court entered in appeals from the bankruptcy court.  See 28 U.S.C.A. § 158(d) (1968 & Supp. 1992).  District court orders affirming interim fee awards are not final and thus not appealable to the Court of Appeals.   See In re Stable Mews Assocs., 778 F.2d 121, 122-24 (2d Cir. 1985);   In re Callister, 673 F.2d 305, 306-07 (10th Cir. 1982).  Finding no basis for appellate jurisdiction, we dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED